Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

Claims 1, 9-21 and 23 are pending and being acted upon in this Office Action.   

Priority
Applicant’ claim priority to provisional applications 62/432,328 filed December 9, 2016, and 62/346,717, filed June 7, 2016, is acknowledged.  

Rejection Withdrawn
The rejection of claims 1, 9-16, 18-21 and 23 under 35 U.S.C. 102 (a)(1) as being anticipated by WO2015/021089 publication (of record, published February 12, 2015; PTO 1449) is withdrawn in view of the amendment to claim 1.
	
The rejection of claims 1 and 17 under 35 U.S.C. 103 as being unpatentable over WO2015/021089 publication (of record, published February 12, 2015; PTO 1449) in view of the W02006/113665 publication (of record, published Oct 26, 2006; PTO 1449) is withdrawn in view of the amendment to claim 1.  The addition of the W02006/113665 publication does not cure the deficiency of the WO2015/021089 publication.
Claim Objection
Claim 13 is objected to because of the following informalities: the punctuation mark “,” is missing between “autoimmune inner ear disease myasthenia gravis”.  The semicolon “;” after “(MS)” should have been “,”.  
Claim 20 is objected to because of the following informalities: “wherein” (A)  the expression of CD40 on B-cells is down regulated and/or (B) CD40 mediated IgG secretion is inhibited” should have been “wherein the CD32B x CD79B Binding Molecule downregulates CD40 expression on B-cells and/or inhibits CD40 mediated IgG secretion”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said B-cell activation" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested that claim 17 be amended to recite “wherein the CD32B x CD79B Binding Molecule inhibits B cell receptor (BCR)-mediated peripheral B-cell activation within 24 hours after a first dose, and wherein said peripheral B-cell activation is determined by an ex vivo calcium mobilization assay”. 
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses a method of treating any inflammatory disease or condition, or reducing or inhibiting any immune response, that comprises administering an amount of a CD32B x CD79B Binding Molecule to any subject in need thereof, wherein:
I. said CD32B x CD79B Binding Molecule is capable of immunospecifically binding any epitope of CD32B and any epitope of CD79B;
II. said CD32B x CD79B Binding Molecule comprises:
(A) a VLCD32B Domain that comprises the amino acid sequence of SEQ ID NO:30;
(B) a VHCD32B Domain that comprises the amino acid sequence of SEQ ID NO:31;
(C) a VLCD79B Domain that comprises the amino acid sequence of SEQ ID NO:32; and
(D) a VHCD79B Domain that comprises the amino acid sequence of SEQ ID NO:33; and
III. said CD32B x CD79B Binding Molecule is administered at a dose of about 10 mg/kg body weight, and at a dosage regimen of one dose per 4 weeks Q4W; 
wherein said dose and said dosage regimen are sufficient to provide said subject with a serum concentration of said CD32B x CD79B Binding Molecule sufficient to treat said inflammatory disease or condition, or reduce or inhibit said immune response.
Claim 9 encompasses the method of claim 1, wherein said CD32B x CD79B Binding Molecule is a bispecific antibody that binds an epitope of CD32B and an epitope of CD79B, or a molecule that comprises the CD32B- and CD79B- binding domains of said bispecific antibody.
Claim 10 encompasses the method of claim 1, wherein said CD32B x CD79B Binding Molecule is a CD32B x CD79B bispecific diabody.
Claim 11 encompasses the method of claim 10, wherein said CD32B x CD79B bispecific diabody is a CD32B x CD79B Fc diabody.
Claim 12 encompasses the method of claim 1, wherein said inflammatory disease or condition is any autoimmune disease.
Claim 13 encompasses the method of claim 12, wherein said autoimmune disease is selected from the group consisting of: Addison’s disease, autoimmune hepatitis, autoimmune inner ear disease myasthenia gravis, Crohn’s disease, dermatomyositis, familial adenomatous polyposis, graft vs. host disease (GvHD), Graves’ disease, Hashimoto’s thyroiditis, lupus erythematosus, multiple sclerosis (MS); pernicious anemia, Reiter’s syndrome, rheumatoid arthritis (RA), Sjogren’s syndrome, systemic lupus erythematosus (SLE), type 1 diabetes, primary vasculitis, pemphigus, neuromyelitis optica, anti- NMDA receptor encephalitis, Guillain-Barré syndrome, chronic inflammatory demyelinating polyneuropathy (CIDP), Grave’s ophthalmopathy, IgG4 related diseases, idiopathic thrombocytopenic purpura (ITP), and ulcerative colitis. 
Claim 14 encompasses the method of claim 13, wherein said autoimmune disease is GVHD, RA, MS, or SLE.
Claim 15 encompasses the method of claim 1, wherein the serum level of an immunoglobulin is reduced by day 36 after administration of a first dose of said CD32B x CD79B Binding Molecule.
Claim 16 encompasses the method of claim 15, wherein said immunoglobulin is IgM, IgA or IgG.
Claim 17 encompasses the method of claim 1, wherein BCR-mediated peripheral B-cell activation is inhibited within 24 hours after administration of a first dose of said CD32B x CD79B Binding Molecule, wherein said B-cell activation is determined by an ex vivo calcium mobilization assay.
Claim 18 encompasses the method of claim 17, wherein said BCR-mediated B-cell activation is inhibited by at least 50%, and wherein said inhibition is sustained for at least 6 days.
Claim 19 encompasses the method of claim 1, wherein at least 20% of CD32B x CD79B binding sites on peripheral B-cell are occupied 6 hours after administration of a first dose of said CD32B x CD79B Binding Molecule.
Claim 20 encompasses the method of claim 1, wherein:
(A) the expression of CD40 on B-cells is down regulated; and/or
(B) CD40 mediated IgG secretion is inhibited. Claim 21. (Previously Presented) The method of claim 1, wherein said subject is a human. 
Claim 23 encompasses the method of claim 1, wherein said CD32B x CD79B Binding Molecule is an Fc diabody comprising: (A) a first polypeptide chain that comprises the amino acid sequence of SEQ ID NO:39; (B) a second polypeptide chain that comprises the amino acid sequence of SEQ ID NO:41; and (C) a third polypeptide chain that comprises the amino acid sequence of SEQ ID NO:44.
With respect to binding specificity, the specification does not describe the CD32B x CD79B binding molecule is capable of binding to any epitope of CD32B and any epitope of CD79B from any species other than the human CD32B and human CD79B for treating a human subject. 
It is known in the art that antibody that binds to CD32B and CD79B do not bind to the corresponding antigens in other species. 
For example, Veri et al (Arthritis & Rheumatism 62(7): 1933-1943, July 2010; PTO 892) teaches that anti-human CD32B and CD79B DART molecule do not cross-react with the corresponding antigens from other species, see p. 1940, right col, in particular.  
With respect to structural format categories for CD32B x CD79B binding molecule or bispecific antibody, the specification exemplifies just bispecific human CD32B x CD79B monovalent Fc diabody that capable of simultaneously binding to CD79B of a B cell receptor (BcR) and to a CD32B molecules on B cells, see Figure 3E having the orientation of domains shown in Figure 3A.   The CD32B x CD79B Fc diabody was administered to healthy subjects at 10 mg/kg, see Example 2, p. 71, para. [00208].
Such cross-linking permits the ITIM of the CD32B molecule to become phosphorylated and to attract the SH2 domain of the inositol polyphosphate 5’-phosphatase (SHIP), which hydrolyzes phosphoinositol messengers released as a consequence of ITAM-mediated tyrosine kinase activation.  Such hydrolysis inhibits the ITAM activating signal and thereby serves to attenuate B-cell activation, see par. [0047]. 
	Brinkmann (MABS 9(2): 182-212, 2017; PTO 892) teaches there are over 200 structural bispecific antibodies formats, see entire document, p. 184, caption of Figure 2.  Bispecific antibody may vary in size, arrangement, valencies, flexibility and geometry of their binding modules, as well as their distribution and pharmacokinetic properties, see p. 202, left column.  To achieve bispecificity, factors that need to be taken into account include special arrangement or size of the target antigens, as well as, in some instances, the target densities on cell surfaces.  This determines which formats may be applicable to achieve bivalent, trivalent or multivalent binding to one or both antigens in a simultaneous or mutually exclusive manner.  Distribution and pharmacokinetic behavior are other important parameters that are directly influenced by the choice of bispecific antibody formats.  In case where a long pharmacokinetic half-life is desired, formats are usually larger than 50 kDa to avoid renal clearance and contain entities that enable FcRn-mediated recycling, see p. 202, left col.  Brinkmann further teaches identification of bispecific antibody format with desired functionality is just the first step in drug development.  Furthermore, stability and yield are factors to be considered, see p. 202, right col.   As such it is unpredictable which bispecific antibody format is effect for the claimed method other than the CD32B x CD79B monovalent Fc diabody format. 
With respect to reducing or inhibiting any “immune response” (claim 1), the specification discloses CD32B x CD79B Fc diabody decreases xenogeneic GvHD in the mouse, reduces or inhibits B-cell mediated immune responses to antigens (aka humoral immune response), including auto-antigen, and to attenuate B-cell activation and/or reduce or inhibits B-cell proliferation, see p. 58, Para. [00158], Example 5.  The specification discloses that a single dose of CD32B x CD79B bispecific Fc diabody is administered at 3 mg/kg or 10 mg/kg by IV infusion, said CD32B x CD79B bispecific Fc diabody inhibits activated B-cells and humoral immune responses in response to vaccination of inactivated Hepatitis A (see p. 82, Example 5), blocks CD40 dependent B-cell responses, and reduces IgG secretion, see p. 84, para. [00236], Figure 19.  
Other than humoral immune response, the specification as filed does not teach administering any CD32B x CD79B binding molecule as set forth in claim 1 to any subject in need thereof, would result in inhibiting T cell or NK cell immune response since the antibody binds to CD79b (aka, B cell receptor b) and CD32B.  
Regarding treating any autoimmune disease (claim 12) such as Addison’s disease, autoimmune hepatitis, autoimmune inner ear disease myasthenia gravis, Crohn’s disease, dermatomyositis, familial adenomatous polyposis, graft vs. host disease (GvHD), Graves’ disease, Hashimoto’s thyroiditis, lupus erythematosus, multiple sclerosis (MS); pernicious anemia, Reiter’s syndrome, rheumatoid arthritis (RA), Sjogren’s syndrome, systemic lupus erythematosus (SLE), type 1 diabetes, primary vasculitis, pemphigus, neuromyelitis optica, anti- NMDA receptor encephalitis, Guillain-Barré syndrome, chronic inflammatory demyelinating polyneuropathy (CIDP), Grave’s ophthalmopathy, IgG4 related diseases, idiopathic thrombocytopenic purpura (ITP), and ulcerative colitis (claim 13), there are no objective evidence that administering any subject a dose of about 10 mg/kg body weight and one dose a month or one dose per 4 weeks (Q4W) of any CD32B x CD79B binding molecule is capable of provide the undisclosed subject with a serum concentration of CD32B x CD79B binding molecule sufficient to treat any and all autoimmune diseases.  One skilled in the art would not recognize that applicants had possession of the claimed methods as broadly as claimed at the time of filing.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only a method of treating an inflammatory disease or reducing or inhibiting humoral immune response that comprises administering an amount of a human CD32B x CD79B bispecific Fc diabody to a human subject in need thereof, wherein said human CD32B x CD79B bispecific Fc diabody comprises: (A) a VLCD32B Domain that comprises the amino acid sequence of SEQ ID NO:30;
(B) a VHCD32B Domain that comprises the amino acid sequence of SEQ ID NO:31;
(C) a VLCD79B Domain that comprises the amino acid sequence of SEQ ID NO:32; and
(D) a VHCD79B Domain that comprises the amino acid sequence of SEQ ID NO:33; and
III. said CD32B x CD79B Binding Molecule is administered at a dose of about 10 mg/kg body weight, and at a dosage regimen of one dose per 4 weeks Q4W; 
wherein said dose and said dosage regimen are sufficient to provide said subject with a serum concentration of said CD32B x CD79B Binding Molecule sufficient to treat said inflammatory disease or condition, or reduce or inhibit said immune response, (2) the method above wherein the inflammatory disease is graft vs. host disease (GvHD), rheumatoid arthritis (RA), multiple sclerosis (MS) or systemic lupus erythematosus (SLE), but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644